IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DARRYL E. GHOLSON, AN                                 No. 69248
                 INDIVIDUAL, A/K/A DARRYL E.
                 SAYLES,
                 Appellant,
                 vs.                                                    FILED
                 CRICKET WIRELESS CORPORATION,
                 Respondent.                                             FEB 0 2 2016




                                      ORDER DISMISSING APPEAL

                             On December 15, 2015, this court entered an order denying
                 without prejudice appellant's application to proceed in forma pauperis.
                 The order instructed appellant to first seek leave to proceed in forma
                 pauperis in the district court. Further, the order cautioned appellant that
                 failure to properly seek leave to proceed in forma pauperis in the district
                 court or to pay the filing fee within 30 days would result in the dismissal
                 of this appeal. To date, appellant has not paid the filing fee or otherwise
                 communicated with this court. Accordingly, cause appearing, this appeal
                 is dismissed.
                             It is so ORDERED.

                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LINDEMAN

                                                           BY:   kicii F.

 SUPREME COURT
           OF
     NEVADA



CLERK'S ORDER

 «»•i447
                                                                             itto-02(.0
                 cc:   Hon. Kerry Louise Earley, District Judge
                       Darryl E. Gholson
                       Snell & Wilmer LLP/Salt Lake City
                       Snell & Wilmer, LLP/Las Vegas
                       Eighth District Court Clerk




 SUPREME COURT
           OF
    NEVADA



CLERK'S ORDER                                         2
    IQ47